DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Status of Claims
•	This action is in reply to the RCE filed on 05/18/2022.
•	Claims 1-2, 5-7, 15, and 18 have been amended and are hereby entered.
•	Claims 3-4, 10, 13, 21, and 23  have been canceled.
•	Claims 1-2, 5-9, 11-12, 14-20, and 22 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Information Disclosure Statement
The information disclosure Statement(s) filed on 09/28/2022 have been considered.  The Foreign Document Number 2009008553 KR has been lined through and was not considered because it fails to comply with 37 CFR 1.98(a)(3), which requires, for a non-English document, (a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or (b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c).  See MPEP 609.01.

Response to Arguments
Applicant’s arguments filed April 13, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the Specification objections due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
New claim objections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 27-28, that the claims integrate the judicial exception into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f). Here, the claims recite a generic processor configured to perform claim functions and steps and searching in a database such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor to perform the claimed method steps and system functions, and searching a database.  The processor and database are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0020], disclosing “an entity may be advancing and/or fronting payment to one or more merchants… on behalf of the user… the one or more entities advancing and/or fronting the value may also be effectively and/or inherently taking or holding a credit risk (e.g., a risk that the user may never settle or pay for the transaction). In such case, the one or more entities that advanced and/or fronted the value may eventually take a loss for the entire value of the transaction and not just the time-value of money in advancing and/or fronting the value of the transaction. It is also recognized in the present disclosure that administrative burdens may also be placed on the one or more entities, including the provider and/or the entity or entities advancing and/or fronting the value (e.g., issuing invoices, keeping track of outstanding transactions, reconciling transactions, settling transactions, etc.)” and at least at [0021], disclosing that main users face credit risks and administrative burdens of performing settlements, reconciliations, and that providers face an administrative burden of tracking and/or managing outstanding transactions and eventual payments/settlements.  And, at least at [0025], describing  problems encountered when users transact with providers via transaction platforms.
Applicant further argues on page 27 that the claimed methods and systems provide a meaningful solution to a technological problem.  The argument is not persuasive.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of mitigating risk and reducing burdens of an entity fronting/advancing a financial transaction (see Specification at [0020]-[0021], and solving the problem/difficulties faced by users transacting via transaction platforms (see Specification at [0025]).  The claims of the instant application describe an improvement to a business process i.e., advancing financial transactions, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Applicant further argues, on pages 27-28, that the claims impose a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The argument is not persuasive.  It is noted, “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.  
Regarding Applicant’s remarks on page 28, where Applicant has recited various claim limitations that Applicant states are “additional elements,” the Examiner respectfully disagrees with Applicant’s characterization of such limitations as “additional elements.”  As discussed in detail in the 101 rejection below, these limitations (other than the limitation directed to searching in a database) do not recite any technology and are not additional elements.  Rather, they are part of abstract idea of identifying and generating accounts and subaccounts and processing payment requests from the accounts, which is a commercial and legal interaction of sales activities or behaviors.  And furthermore regarding the additional elements, the additional elements of the claim including a processing and searching a database are recited at a high-level or generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.
Regarding Applicant’s remarks on pages 28-29, regarding whether the claim recites additional elements that amount to “significantly more” than the judicial exception, the Examiner respectfully points out that the claims do not recite significantly more than the judicial exception.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include a processor and searching in a database.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., advancing financial transactions) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  The specifics about the abstract idea do not overcome the rejection.
Applicant further argues, on page 29, that consideration of effecting a transformation or reduction of a particular article to a different state or thing” has already been demonstrated under Step 2A.  The argument is not persuasive.  The Examiner fails to understand, and the Applicant has failed to demonstrate, how the claims effect a transformation or reduction of a particular article to a different state or thing.  The Examiner respectfully points out that the additional elements of the claims are recited at a high-level or generality (i.e., as a generic processor performing a generic computer function of identifying accounts, creating accounts, associating accounts, processing payment requests from the accounts) such that they amount to no more than mere instructions to apply the exception using a generic computer components.
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Objections
Claim 6 is objected to because of the following informalities:  The amendment to claim 6 is improper because the status of the claim is incorrectly indicated.  The claim status of claim 6 is “(Previously Presented)”, but the claim has been amended.  In the interest of compact prosecution, the claim will be examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-9, 11-12, 14-20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 7, 15, and 23 are directed to a system (claim 1), a method (claims 7 and 15).  Therefore, on its face, each independent claim 1, 7, and 15 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 7, and 15 recite, in part, a system, a method, and an apparatus of organizing human activity.  Claim 1 recites a system for processing communication requests submitted via one or more transaction platforms, the system comprising: identify a plurality of registered users, including a first registered user and a second registered user; identify a first main account for a main user, the main user being different from the first and second registered users, the first main account being a standard bank account capable of receiving monetary deposits and making monetary payments, the first main account having a standard financial account number that allows others to make monetary deposits into the first main account; generate a plurality of virtual user accounts, including a first virtual user account, wherein the generating of the first virtual user account includes: generating a first virtual account number, the first virtual account number being an account number for the first virtual user account; generating a first association between the first virtual user account and the first main account; and configuring the first virtual user account to process monetary deposit requests and monetary payment requests when the processor determines that the first association is created between the first virtual user account and the first main account; generate a plurality of virtual transaction instruments, including a first user virtual transaction instrument for the first user, wherein: the generating of the first user virtual transaction instrument includes: generating a first user virtual transaction instrument number, the first user virtual transaction instrument number being an account number for the first user virtual transaction instrument, wherein the first user virtual transaction instrument number and the first virtual account number are not derivable from one another; generating a second association between the first user virtual transaction instrument and the first virtual user account; and configuring the first user virtual transaction instrument to process monetary payment requests when: (1) the second association is created between the first user virtual transaction instrument and the first virtual user account, and (2) the first association is created between the first virtual user account and the first main account; receive a first request to make a first monetary deposit to the first virtual user account: process the first request, the processing of the first request including: identifying, from the first request, the first virtual account number of the first virtual user account; recording, for the first virtual account number, the first monetary deposit; recording. for the standard financial account number of the first main account, the first monetary deposit; and depositing. into the first main account, the first monetary deposit; receive a second request to make a first monetary payment using the first user virtual transaction instrument; and process the second request, the processing of the second request including: identifying, from the second request, the first virtual transaction instrument number of the first user virtual transaction instrument; identifying, from the second request, a transaction amount of the second request;  determining whether the first user virtual transaction instrument is associated with one of the plurality of virtual user accounts by searching for an association with the identified first user virtual transaction instrument number; responsive to a determination that the first user virtual transaction instrument number is associated with the first virtual account number based on the search: quantifying a balance for the first virtual user account; quantifying a limit for the first user virtual transaction instrument; responsive to a determination that the quantified balance for the first virtual user account and the quantified limit for the first user virtual transaction instrument is sufficient to cover the transaction amount of the second request: recording, for the first virtual account number, the first monetary payment; recording, for the standard financial account number of the first main account, the first monetary payment; and recording a deduction equal to the transaction amount from the balance for the first virtual user account and the limit for the first user virtual transaction instrument.
Claim 7 recites a method of processing communication requests submitted via one or more transaction platforms, the method comprising: identifying, a first main account for a main user, the first main account being a standard bank account capable of receiving monetary deposits and making monetary payments; creating a plurality of virtual user accounts, including a first virtual user account for a first user and a second virtual user account for a second user, wherein: the creating of the first virtual user account includes: generating a first virtual account number, the first virtual account number being an account umber for the first virtual user account; generating a first association between the first virtual user account and the first main account; and configuring the first virtual user account to process monetary deposit requests and monetary payment requests when the first association is created between the first virtual user account and the first main account; the creating of the second virtual user account includes: generating a second virtual account number, the second virtual account number being an account number for the second virtual user account; generating a second association between the second virtual user account and the first main account; and configuring the second virtual user account to process monetary deposit requests and monetary payment requests when the first association is created between the first virtual user account and the first main account; the first user is different from the main user; and the second user is different from the main user; creating a plurality of virtual transaction instruments, including a first user virtual transaction instrument for the first user and a second user virtual transaction instrument for the second user; wherein: the creating of the first user virtual transaction instrument includes: generating a first user virtual transaction instrument number, the first user virtual transaction instrument number being an account number for the first user virtual transaction instrument, wherein the first user virtual transaction instrument number and the first virtual account number are not derivable from one another; generating a third association between the first user virtual transaction instrument and the first virtual user account; and configuring the first user virtual transaction instrument to process monetary payment requests when: (1) the third association is created between the first user virtual transaction instrument and the first virtual user account, and (2) the first association is created between the first virtual user account and the first main account; and the creating of the second user virtual transaction instrument includes: generating a second user virtual transaction instrument number, the second user virtual transaction instrument number being an account number for the second user virtual transaction instrument, wherein the second user virtual transaction instrument number and the second virtual account number are not derivable from one another; generating a fourth association between the second user virtual transaction instrument and the second virtual user account; and configuring the second user virtual transaction instrument to process monetary payment requests when: (1) the fourth association is created between the second user virtual transaction instrument and the second virtual user account, and (2) the second association is created between the second virtual user account and the first main account; receiving a first request to make a first monetary deposit to the first virtual user account; processing, the first request, the processing of the first request including: identifying, from the first request, the first virtual account number of the first virtual user account; recording, for the first virtual account number, the first monetary deposit; recording, for the standard financial account number of the first main account, the first monetary deposit; and depositing, into the first main account, the first monetary deposit receiving a second request to make a second monetary deposit to the second virtual user account; processing, the second request, the processing of the second request including: identifying, from the second request, the second virtual account number of the second virtual user account; recording, for the second virtual account, the second monetary deposit recording, for the standard financial account number of the first main account, the second monetary deposit; and depositing, into the first main account, the second monetary deposit; receiving a third request to make a first monetary payment using the first user virtual transaction instrument; processing, the third request, the processing of the third request including: identifying, from the third request, the first user virtual transaction instrument number of the first user virtual transaction instrument; identifying, from the third request, a first transaction amount of the third request; determining whether the first user virtual transaction instrument is associated with one of the plurality of virtual user accounts by searching for an association with the identified first user virtual transaction instrument number; responsive to a determination that the first user virtual transaction instrument number is associated with the first virtual account number based on the search: quantifying a first balance for the first virtual user account; quantifying a first limit for the first user virtual transaction instrument; responsive to a determination that the quantified first balance for the first virtual user account and the quantified first limit for the first user virtual transaction instrument is sufficient to cover the first transaction amount of the third request: recording, for the first virtual account number, the first monetary payment; recording, for the standard financial account number of the first main account, the first monetary payment: and recording a deduction equal to the first transaction amount from the first balance for the first virtual user account and the first limit for the first user virtual transaction instrument; receiving a fourth request to make a second monetary payment using the second user virtual transaction instrument processing the fourth request, the processing of the fourth request including: identifying, from the fourth request, the second user virtual transaction instrument number of the second user virtual transaction instrument; identifying, from the fourth request, a second transaction amount of the fourth request; determining whether the second user virtual transaction instrument is associated with one of the plurality of virtual user accounts by performing a second search, in the database, for an association with the identified second user virtual transaction instrument number; responsive to a determination that the second user virtual transaction instrument number is associated with the second virtual account number based on the second search: quantifying a second balance for the second virtual user account quantifying a second limit for the second user virtual transaction instrument; responsive to a determination that the quantified second balance for the second virtual user account and the quantified second limit for the second user virtual transaction instrument is sufficient to cover the second transaction amount of the fourth request: recording, for the second virtual account number, the second monetary payment; recording, for the standard financial account number of the first main account, the second monetary payment; and recording a deduction equal to the second transaction amount from the second balance for the second virtual user account and the second limit for the second user virtual transaction instrument.
Claim 15 recites a method of processing communication requests submitted via one or more transaction platforms, the method comprising: identifying, one or more main accounts for a main user, including a first main account for the main user, the one or more main accounts being standard bank accounts capable of receiving monetary deposits and making monetary payments, the first main account having a standard financial account number that allows others to make monetary deposits into the first main account; configuring, a plurality of virtual user accounts, including a first virtual user account for a first user, wherein: the configuring of the first virtual user account includes: generating a first virtual account number, the first virtual account number being an account number for the first virtual user account; generating a first association between the first virtual user account and the first main account; and configuring the first virtual user account to process monetary deposit requests and monetary payment requests when the first association is created between the first virtual user account and the first main account; and the first user is different from the main user; configuring, a plurality of virtual transaction instruments, including a first user virtual transaction instrument for the first user, wherein: the configuring of the first user virtual transaction instrument includes: generating a first user virtual transaction instrument number, the first user virtual transaction instrument number being an account number for the first user virtual transaction instrument, wherein the first user virtual transaction instrument number and the first virtual account number are not derivable from one another; generating a second association between the first user virtual transaction instrument and the first virtual user account; and configuring the first user virtual transaction instrument to process monetary payment requests when: (1) the second association is created between the first user virtual transaction instrument and the first virtual user account, and (2) the first association is created between the first virtual user account and the first main account; receiving, a first request to make a first monetary deposit to the first virtual user account; processing, the first request, the processing of the first request including: identifying, from the first request, the first virtual account number of the first virtual user account; recording. for the first virtual account number, the first monetary deposit; recording. for the standard financial account number of the first main account, the first monetary deposit; and depositing, into the first main account, the first monetary deposit; receiving  a second request to make a first monetary payment using the first user virtual transaction instrument; and processing the second request, the processing of the second request including: identifying, from the second request, the first user virtual transaction instrument number of the first user virtual transaction instrument; identifying, from the second request, a transaction amount of the second request; determining whether the first user virtual transaction instrument is associated with one of the plurality of virtual user accounts by searching for an association with the identified first user virtual transaction instrument number; responsive to a determination that the first user virtual transaction instrument number is associated with the first virtual account number based on the search: quantifying a balance for the first virtual user account; quantifying a limit for the first user virtual transaction instrument responsive to a determination that the quantified balance for the first virtual user account and the quantified limit for the first user virtual transaction instrument is sufficient to cover the transaction amount of the second request: recording, for the first virtual user account number, the first monetary payment; recording, for the standard financial account number of the first main account, the first monetary payment; and recording a deduction equal to the transaction amount from the balance for the first virtual user account and the limit for the first user virtual transaction instrument.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for identifying and generating accounts and subaccounts and processing payment requests from the accounts, which is a commercial and legal interaction of sales activities or behaviors.  The mere nominal recitation of a processor does not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of the claims include a processor and searching in a database.  The additional elements of a processor to perform claim functions are recited at a high-level or generality (i.e., as a generic processor performing a generic computer function of identifying accounts, creating accounts, associating accounts, processing payment requests from the accounts) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2, 5-6, 8-9, 11-12, 14, 16-20, and 22  simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-2, 5-9, 11-12, 14-20, and 22 is/are ineligible.

No Prior Art Rejections
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application. Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the apparatus, system and method that perform the steps of:
configuring the first virtual user account to process monetary deposit requests and monetary payment requests when the processor determines that the first associated is created between the first virtual user account and the first main account… 
configuring the first user virtual transaction instrument to process monetary payments requests when (1) the second associated is created between the first user virtual account and the first virtual user account, and (2) the first association is created between the first virtual user account and the first main account…
recording, for the first virtual account number, the first monetary deposit; 
recording, for the standard financial account number of the first main account, the first monetary deposit…
determining whether the first user virtual transaction instrument is associated with one of the plurality of virtual user accounts by search, in a database, for an association with the identified first user virtual transaction instrument number…
recording, for the first virtual account number, the first monetary payment;
recording, for the standard financial account number of the first main account, the first monetary payment;
recording a deduction equal to the transaction amount from the balance for the first virtual account and the limit for the first virtual transaction instrument.

The closest art of record, US 20160042344 ("Thimmana"), is directed towards a system and method for facilitating online and offline financial transactions using the digital wallets. The method includes receiving a request of a user by a wallet service providing platform for creating a primary digital wallet, determining the authenticity of the credentials provided by the user for associating the financial account of the user with the primary digital wallet, transmitting a message to the data communication device to activate the primary digital wallet and for successful association of the base financial account. The method further includes allowing the user to top-up the primary digital wallet with a predetermined amount by transferring a balance available in the source financial account and to create one or more secondary digital wallets linked to the primary digital wallet to be used by the user specified affiliates.  Although Thimmana teaches a base financial intermediary, a source account, a primary digital wallet, and a secondary digital wallet (see for example FIG. 3 of Thimmana), Thimmana does not teach account numbers associated with the various accounts taught by Thimmana, nor does Thimmana teach the first main account being a standard bank account, nor does Thimmana teach the first user virtual transaction instrument number and the first virtual account number are not derivable from one another.  Nor does Thimmana teach configuring the first virtual user account to process monetary deposit requests and monetary payment requests when the processor determines that the first associated is created between the first virtual user account and the first main account… configuring the first user virtual transaction instrument to process monetary payments requests when (1) the second associated is created between the first user virtual account and the first virtual user account, and (2) the first association is created between the first virtual user account and the first main account… recording, for the first virtual account number, the first monetary deposit; recording, for the standard financial account number of the first main account, the first monetary deposit… determining whether the first user virtual transaction instrument is associated with one of the plurality of virtual user accounts by search, in a database, for an association with the identified first user virtual transaction instrument number… recording, for the first virtual account number, the first monetary payment; recording, for the standard financial account number of the first main account, the first monetary payment; recording a deduction equal to the transaction amount from the balance for the first virtual account and the limit for the first virtual transaction instrument, as claimed.
The closest art of record, US 20130246202 A1 (“Tobin”) is directed to a program module that is operable to: receive credentials for a proxy payment account, where the proxy payment account is linked to a primary payment account and not linked directly to a method of payment underlying the primary payment account, and make payment at a Point of Sale (POS) using the received credentials.  Tobin, however, does not teach configuring the first virtual user account to process monetary deposit requests and monetary payment requests when the processor determines that the first associated is created between the first virtual user account and the first main account… configuring the first user virtual transaction instrument to process monetary payments requests when (1) the second associated is created between the first user virtual account and the first virtual user account, and (2) the first association is created between the first virtual user account and the first main account… recording, for the first virtual account number, the first monetary deposit; recording, for the standard financial account number of the first main account, the first monetary deposit… determining whether the first user virtual transaction instrument is associated with one of the plurality of virtual user accounts by search, in a database, for an association with the identified first user virtual transaction instrument number… recording, for the first virtual account number, the first monetary payment; recording, for the standard financial account number of the first main account, the first monetary payment; recording a deduction equal to the transaction amount from the balance for the first virtual account and the limit for the first virtual transaction instrument, as claimed.
The closest art of record, US 20170337546 A1 (“Holmes”) is directed to distributing credentials to a linked electronic wallet includes: storing a plurality of account profiles, each including data related to a transaction account including an associated account number, account identifier, and device identifier; storing a linked profile, the profile including data related to a linked transaction account including a primary account number, linked identifier, plurality of account identifiers, and account balance; receiving a linking request, the request including a specific account identifier and the linked identifier; identifying a specific account profile that includes the specific account identifier; updating the linked profile to include the specific account identifier in the included plurality of account identifiers; and electronically transmitting a data signal superimposed with payment credentials associated with the linked transaction account that includes at least the primary account number to a mobile communication device associated with the device identifier included in the identified specific account profile.  Holmes, however, does not teach configuring the first virtual user account to process monetary deposit requests and monetary payment requests when the processor determines that the first associated is created between the first virtual user account and the first main account… configuring the first user virtual transaction instrument to process monetary payments requests when (1) the second associated is created between the first user virtual account and the first virtual user account, and (2) the first association is created between the first virtual user account and the first main account… recording, for the first virtual account number, the first monetary deposit; recording, for the standard financial account number of the first main account, the first monetary deposit… determining whether the first user virtual transaction instrument is associated with one of the plurality of virtual user accounts by search, in a database, for an association with the identified first user virtual transaction instrument number… recording, for the first virtual account number, the first monetary payment; recording, for the standard financial account number of the first main account, the first monetary payment; recording a deduction equal to the transaction amount from the balance for the first virtual account and the limit for the first virtual transaction instrument, as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,767,474 (“Ramalingham”) discloses parent-child or similar relationship may be established between multiple devices. Security on the mobile device based may be provided by biometric identification and calculation of variance from regular movement patterns. Advertisements may be sent to the mobile device based on bids from merchants near to the mobile device. Points may be accumulated through transactions with merchants and later redeemed for free or discounted goods and/or services.  
US 2012/0197794 (“Grigg”) discloses a shared account system that allows a primary user to add one or more dependent users to one or more accounts of the primary user in order to control and monitor the transactions made by a dependent user using a shared payment system.
US 2013/0103560 (“Stone”) discloses a method and system that allows an account holder to create secure single and multi-use virtual credit account numbers from electronic devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAVEN E ZEER/Examiner, Art Unit 3694